
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.68



COUNTRYWIDE FINANCIAL CORPORATION

2006 Equity Incentive Plan

Performance-Based

Restricted Stock Unit Award Agreement


        The Participant specified below has been granted these Restricted Stock
Units ("RSUs") by COUNTRYWIDE FINANCIAL CORPORATION, a Delaware corporation (the
"Company") under the terms of the COUNTRYWIDE FINANCIAL CORPORATION 2006 EQUITY
INCENTIVE PLAN (the "Plan"). The RSUs shall be subject to the following terms
and conditions set forth herein as well as the terms of the Plan (this Agreement
and the Plan being collectively referred to as the "RSU Terms").

        Section 1.    Award.    In accordance with the Plan, the Company hereby
grants to the Participant these RSUs where each Unit represents the right to
receive one share of Stock in the future. These RSUs are in all respects limited
and conditioned as provided herein. Except where the context clearly implies to
the contrary, any capitalized terms in this award shall have the meaning
ascribed to them in the Plan.

        Section 2.    Terms of Award.    The following words and phrases
relating to the grant of the RSUs shall have the following meanings:

        (a)   The "Participant" is [Employee Name].

        (b)   The "Grant Date" is April 2, 2007.

        (c)   The number of "Units" is [Units].

        (d)   The "Delivery Date" shall be the end of the Restricted Period,
with respect to the applicable Units.

        Section 3.    Restricted Period.    This Agreement along with the
Statement evidences the Company's grant to the Participant as of the Grant Date,
on the terms and conditions described in this Agreement and in the Plan, of
RSUs, as well as the right of the Participant to become entitled to receive
Stock with respect to that portion of the Units no longer covered by a
Restricted Period. Subject to the limitations of the RSU Terms, the "Restricted
Period" for the Units shall begin on the Grant Date and end as follows: (i) with
respect to one-third of the Units covered by this Agreement, on the date the
Committee determines that the Company's Return on Equity ("ROE") for calendar
year 2007 equals or exceeds twelve percent (12%) (but only if the Participant
has continuously remained employed by the Company from January 1, 2007 through
December 30, 2007); (ii) with respect to one-third of the Units covered by this
Agreement, on the date the Committee determines that the Company's ROE for
calendar year 2008 equals or exceeds twelve percent (12%) (but only if the
Participant has continuously remained employed by the Company from January 1,
2007 through December 30, 2008); and (iii) with respect to one-third of the
Units covered by this Agreement, on the date the Committee determines that the
Company's ROE for calendar year 2009 equals or exceeds twelve percent (12%) (but
only if the Participant has continuously remained employed by the Company from
January 1, 2007 through December 30, 2009). Upon the determination by the
Committee that the Company's ROE for any calendar year referred to in
(i) through (iii) above failed to equal at least twelve percent (12%), the
one-third of the Units that would have otherwise vested during such calendar
year shall immediately terminate and be forfeited; provided that such Units have
not otherwise become vested in accordance with Section 3(a) below. In the event
that an acquisition, reorganization, merger, consolidation, share repurchase or
other similar transaction occurs during any calendar year, or in the event any
other material non-recurring or unanticipated event occurs during any calendar
year, the Committee shall adjust the ROE vesting target for such year and future
years, if applicable, to preserve (but not increase) the intended incentives and
potential value of the RSU Award, provided that any such adjustment shall only
be made if the Committee reasonably determines, after consultation with the

--------------------------------------------------------------------------------



Participant, that the adjustment will not affect the deductibility of the RSU
Award under Section 162(m) of the Internal Revenue Code of 1986, as amended (the
"Code"), if applicable.

        (a)   Notwithstanding the foregoing provisions of this Section 3, upon
the earlier of the following events to occur: (i) a Change in Control (provided
the Participant's employment has not earlier terminated) or (ii) upon the
Participant's Termination of Service due to the Participant's death, Disability
or Retirement, the unvested portion of the RSU Award, which has not previously
been forfeited, shall immediately become 100% vested.

        (b)   In the event the Participant's Termination of Service other than
due to death, Disability or Retirement occurs prior to the expiration of the
Restricted Period, the Participant shall forfeit all rights, title and interest
in and to that portion of Units which have not vested as of the Participant's
Termination of Service date.

        Section 4.    Settlement of Units.    As soon as administratively
practicable following the end of the Restricted Period or upon immediate vesting
as described in Section 3, the Company shall deliver to the Participant one
share of the Company's Stock free and clear of any restrictions in settlement of
each of the unrestricted Units.

        Notwithstanding the foregoing provisions of Sections 3 or 4, in the
event that the settlement of the Units (or the payment of any dividend
equivalents pursuant to Section 8 below) would generate taxable income to the
Participant that would not be deductible to the Company due to the application
of the limitations of Code section 162(m), such delivery shall be deferred until
the earlier of (i) such time as Company reasonably anticipates that the
limitations of Code section 162(m) on the Company's deduction for amounts paid
to the Participant no longer apply or (ii) January 15th of the year following
the year in which the Participant's Termination of Service occurs.

        Section 5.    Withholding.    All deliveries of Stock pursuant to this
Agreement shall be subject to withholding of all applicable taxes. The Company
shall have the right to require the Participant (or if applicable, permitted
assigns, heirs or Designated Beneficiaries) to remit to the Company an amount
sufficient to satisfy any tax requirements prior to the Delivery Date of any
certificate or certificates for Stock under this Agreement. At the election of
the Participant, subject to the rules and limitations as may be established by
the Committee, such withholding obligations may be satisfied through the
surrender of shares of Stock which the Participant already owns, or to which
Participant is otherwise entitled under the Plan.

        Section 6.    Heirs and Successors.    The RSU Terms shall be binding
upon, and inure to the benefit of, the Company and its successors and assigns,
and upon any person acquiring, whether by merger, consolidation, purchase of
assets or otherwise, all or substantially all of the Company's assets and
business. If any rights of the Participant or benefits distributable to the
Participant under this Agreement have not been settled or distributed,
respectively, at the time of the Participant's Death, such rights shall be
settled and payable to the Designated Beneficiary, and such benefits shall be
distributed to the Designated Beneficiary, in accordance with the provisions of
the RSU Terms. The "Designated Beneficiary" shall be the beneficiary or
beneficiaries designated by the Participant in a writing filed with the
Committee on the form found in HRCentral, or such other form as the Committee
may require. The designation of beneficiary form may be amended or revoked from
time to time by the Participant. If a deceased Participant fails to designate a
beneficiary, or if the Designated Beneficiary does not survive the Participant,
any rights that would have been payable to the Participant and shall be payable
to the legal representative of the estate of the Participant. If a deceased
Participant fails to designate a beneficiary, or if the Designated Beneficiary
does not survive the Participant, any rights that would have been payable to the
Participant and shall be payable to the legal representative of the estate of
the Participant. If a deceased Participant designates a beneficiary and the
Designated Beneficiary survives the Participant but dies before the settlement
of Designated

2

--------------------------------------------------------------------------------




Beneficiary's rights under this Award Agreement, then any rights that would have
been payable to the Designated Beneficiary shall be payable to the legal
representative of the estate of the Designated Beneficiary.

        Section 7.    Non-Transferability of RSU.    During the Restricted
Period, the Participant shall not sell, assign, transfer, pledge, hypothecate,
mortgage, encumber or dispose of any Units awarded under this Agreement.

        Section 8.    Dividend Equivalents.    Subject to the application of
Section 4, the Participant shall be entitled to receive a payment of additional
Units equal in value to any cash dividends and property distributions paid with
respect to the RSUs (other than dividends or distributions of securities of the
Company which may be issued with respect to its shares by virtue of any stock
split, combination, stock dividend or recapitalization—to the extent covered in
Section 2.3(d) of the Plan) that become payable during the Restricted Period
("Dividend Equivalents"); provided, however, that no Dividend Equivalents shall
be payable to or for the benefit of the Participant with respect to record dates
for such dividends or distributions occurring prior to the Grant Date, or with
respect to record dates for such dividends or distributions occurring on or
after the date, if any, on which the Participant has forfeited the Units.
Dividend Equivalents shall be paid at such times as the Committee shall
determine in its discretion and shall be subject to the same restrictions
applicable to the underlying Units.

        Section 9.    No Voting Rights.    The Participant shall not be a
shareholder of record with respect to the Units during the Restricted Period and
shall have no voting rights with respect to the Units during the Restricted
Period.

        Section 10.    Securities Laws.    The Participant acknowledges that
certain restrictions under state or federal securities laws may apply with
respect to the Units granted pursuant to this Award, even after they have been
delivered as shares to the Participant. Specifically, Participant acknowledges
that, to the extent he or she is an "affiliate" of the Company (as that term is
defined by the Securities Act of 1933), the Units granted pursuant to this Award
are subject to certain trading restrictions under applicable securities laws
(including particularly the Securities and Exchange Commission's Rule 144).
Participant hereby agrees to execute such documents and take such actions as the
Company may reasonably require with respect to state and federal securities laws
and any restrictions on the resale of such shares which may pertain under such
laws.

        Section 11.    Administration.    The authority to manage and control
the operation and administration of the RSU Terms and the Plan shall be vested
in the Committee, and the Committee shall have all powers with respect to the
RSU Terms as it has with respect to the Plan. Any interpretation of the RSU
Terms or the Plan by the Committee and any decision made by it with respect to
the RSU Terms or the Plan are final and binding on all persons.

        Section 12.    Plan Governs.    Notwithstanding anything in the RSU
Terms to the contrary, the RSU Terms shall be subject to the terms of the Plan,
a copy of which may be obtained by the Participant from the office of the
Secretary of the Company; and the RSU Terms are subject to all interpretations,
amendments, rules and regulations promulgated by the Committee from time to time
pursuant to the Plan. Notwithstanding anything in the RSU Terms to the contrary,
in the event of any discrepancies between the corporate records and the
Statement, the corporate records shall control.

        Section 13.    Not An Employment Contract.    The RSUs will not confer
on the Participant any right with respect to continuance of employment or other
service with the Company or any Subsidiary, nor will it interfere in any way
with any right the Company or any Subsidiary would otherwise have to terminate
or modify the terms of such Participant's employment or other service at any
time.

3

--------------------------------------------------------------------------------



        Section 14.    Amendment.    The RSU Terms may be amended in accordance
with the provisions of the Plan, and may otherwise be amended by written
agreement of the Participant and the Company without the consent of any other
person.

        Section 15.    Section 409A Amendment.    The Committee reserves the
right (including the right to delegate such right) to unilaterally amend this
Agreement without the consent of the Participant in order to maintain an
exclusion from the application of, or to maintain compliance with, Code
Section 409A. Participant's acceptance of this Award constitutes acknowledgement
and consent to such rights of the Committee.

        Section 16.    Statement and Modifications.    The RSU granted to the
Participant under the RSU Terms set forth in this Agreement shall be as
reflected in the Company records and set forth in any electronic version of the
Award information viewable or accessible by the Participant (collectively, the
"Statement"). The Participant hereby acknowledges and agrees that the Statement
may be revised from time to time by the Company to reflect additional grants of
RSUs, exercises of RSUs and any permitted modifications to the Plan and RSUs
granted thereunder. Unless the Participant provides written notice to the
Company's RSU Administrator within thirty (30) days of receipt of the Statement
at the principal office of the Company in Calabasas, California, or such other
addresses as may be communicated to the Participant, the Statement (including
any revisions incorporated therein) shall be binding on the Participant, without
further notice to or acknowledgement by the Participant. If no notice is
received from the Participant within the thirty (30) day period, then the
Participant shall be deemed to have acknowledged that the Statement is binding
with respect to the information contained therein.

        IN WITNESS WHEREOF, the Company has caused this Agreement to be executed
in its name and on its behalf, all as of the Grant Date and the Participant
hereby executes and acknowledges acceptance of the terms and conditions of this
Agreement.

Countrywide Financial Corporation:   [Employee Name]:
/s/ Becky Bailey

--------------------------------------------------------------------------------

Becky Bailey
 
    

--------------------------------------------------------------------------------

MD, Global Benefits and Executive Compensation   Date:     

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.68



COUNTRYWIDE FINANCIAL CORPORATION 2006 Equity Incentive Plan Performance-Based
Restricted Stock Unit Award Agreement
